UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6686


ANTHONY JO-ALLEN MCCOY,

                Plaintiff - Appellant,

           v.

UNKNOWN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00274-JRS)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Jo-Allen McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony   Jo-Allen        McCoy    seeks    to     appeal   from    the

magistrate judge’s order construing his 28 U.S.C. § 2254 (2006)

petition as a 42 U.S.C. § 1983 (2006) complaint and directing

him to amend his complaint and either pay the filing fee or

submit an application for leave to proceed in forma pauperis.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The

order McCoy seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral   argument   because      the    facts   and     legal    contentions     are

adequately    presented   in    the    materials      before    the    court   and

argument would not aid the decisional process.



                                                                       DISMISSED




                                        2